Upon her plea of guilty to the offense of unlawfully possessing whisky for the purpose of sale in a dry area, appellant's punishment was assessed at a fine of $100.00 and thirty days in jail.
Appellant filed a motion for a new trial, asserting that she was threatened, coerced, and intimidated into entering the plea.
Evidence was heard upon the motion, which is brought here in a statement of facts.
The trial judge testified upon the hearing. His testimony contradicts that of the appellant and shows that the appellant voluntarily entered the plea of guilty after proper warning by the county attorney.
If we understand appellant's testimony correctly, she did not have so much objection to pleading guilty or of paying a minimum fine of $100.00, which she thought she would receive; the surprise which prompted appellant in seeking to set aside the plea of guilty seems to have arisen when the trial court added the thirty days' jail sentence in addition to the $100.00 fine.
There is nothing in this record to show that the trial judge abused the discretion lodged in him in fixing the punishment that he did.
Bills of exceptions appear in the record which cannot be considered because they were not filed within the time allowed.
These bills are in exactly the same status as those referred to in Cause No. 23,411 (Page 535 of this volume) against the same appellant, this day decided.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 535